Title: Enclosure: Maria Beckley to John Barnes, 21 April 1811
From: Beckley, Maria Prince
To: Barnes, John


            
              My good Sir,
              Philadelphia April 21st 1811
            
            Nothing should have prevented me from addressing either Mr Jefferson, or yourself—on the subject of his debt—had any effort of mine been such as to enable me to say what would have been satisfactory—but a fatality seems to have attended every exertion of my Brothers for the last three years—a A valuable property of theirs to the amount of 26 thousand Dollars—was entrusted to Men, as they thought of honor, and fidelity, two years past, and since which they have never heard an account of—they must have run off with Vessel, and Cargo—and every exertion of theirs my Brothers to gain intelligence of the property, has been ineffectual ten days past I received a letter from St. Jago—giving some account of a Vessel answering in port the one of my Brothers—and should it fortunately prove to be their property I trust they would soon be able to settle Mr Jeffersons debt—it has given me infinite pain that for for so long a period, I have never been able to remit you even part of it—but be assured I never lost the recollection of it, and I shall never g feel  satisfied, till it is paid—for eight months past I have been without my Brother—and to enable us to get along—I have had several friends living with us—which will give you an idea—how difficult the times are—Commercial Men for three years past, have had nothing but trouble to contend with, and my poor Brothers have been peculiarly unfortunate, I know the delicacy of their feelings respecting the debt due Mr Jeffersons Jefferson, and although they have not had the means—to meet it yet, it will assuredly be paid before long—I expect my Brother Isaac in a few weeks—when I will press the business—you shall hear from me when he arrives—accept my best wishes for your health, and believe me respectfully
            
              your friend.
              
 M Beckley.—
            
          